DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the desiccant device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-11, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. ‘869 in view of Ito et al. ‘814.
Jain et al. ‘869 disclose a gas treatment system comprising a feed gas inlet (12), a distribution manifold (14), parallel desiccant tubes (2a,2b) containing desiccant (10a,10b), valves (18a,18b) for switching feed gas between the tubes, heaters (32a,32b) for thermally regenerating the desiccant, an outlet (24) with valves (26a,26b) for releasing moisture desorbed from the desiccant, and adsorbent beds (60a,60b) located downstream of the desiccant tubes and having a heater (84) for thermally regenerating the beds (see figure 1, col. 5, lines 2-14, col. 6, line 8 to col. 7, line 20, col. 8, lines 57-62, col. 9, lines 14-18).  There is no membrane dryer in the system and the gas stream flows upwardly (against gravity) in the desiccant tubes.  The system is capable receiving an ambient air stream.  The instant claims differ from the disclosure of Jain et al. ‘869 in that there is a humidity sensor between the drying device and the thermal desorption device and integral with an outlet of the drying device, and that there is another humidity sensor upstream of the drying device and a controller configured to regenerate the desiccant between sample introductions.  
Ito et al. ‘814 disclose a dehumidifying system comprising moisture adsorption units (10c,10d) in a drying housing with an inlet (20 and an outlet (4), a moisture sensor (5a) upstream of the adsorption units, a moisture sensor (5b) integral with the outlet of the housing, and a controller (8a) for regulating switching of the adsorbent units to maintain online operation (see figures 7, 8, paragraphs 91, 97-99).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of any one of Jain et al. ‘869 by using the humidity sensors and controller of Ito et al. ‘814 in order to provide a means for monitoring the effectiveness of the dryer and executing regeneration of adsorbents so they can be reused.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. ‘869 in view of Ito et al. ‘814 as applied to claim 1 above, and further in view of Davies et al. ‘781.
Jain et al. ‘869 in view of Ito et al. ‘814 discloses all of the limitations of the claims except that there is a dry air source fluidly coupled to the drying device.  Davies et al. ‘781 disclose a gas treatment system comprising a condensation dryer (20) upstream of a sorbent dryer (23) (see figure 2, abstract, col. 5, lines 50-67).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of the primary references by using the upstream condensing separator of Davies et al. ‘781 in order to remove a major portion of the moisture in the inlet gas before it reaches the sorbent dryer, thereby increasing the life of the sorbent.
Claims 1-4, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jibelian ‘298 in view of Ito et al. ‘814.
Jibelian ‘298 discloses a gas analysis system comprising an inlet manifold (40,44,45,16,18) for exhaled gas, a drying tube (19) containing a desiccant such as calcium chloride connected to the inlet, and adsorbent beds (31a,31b,25) downstream of the drying tube.  Before use, the adsorbent beds are conditioned using heating in a stream of inert gas to desorb previously sorbed gases (see figures, col. 4, lines 3-20, col. 6, lines 7-31).  There is no membrane dryer in the system and the gas stream flows upwardly (against gravity) in the desiccant tubes.  The system is capable receiving an ambient air stream.  The instant claims differ from the disclosure of Jain et al. ‘869 in that there is a humidity sensor between the drying device and the thermal desorption device and integral with an outlet of the drying device, and that there is another humidity 
Ito et al. ‘814 disclose a dehumidifying system as described in paragraph 7 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Jibelian ‘298 for the same reasons also given in paragraph 7.
Allowable Subject Matter
Claims 12-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of claims 12 and 17 has been amended to include subject matter that was previously indicated as being allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.  Applicant argues that none of the above cited references discloses the subject matter of amended claim 1 (which now incorporates the subject matter of canceled claim 18 (renumbered as rejected as claim 18 but originally claim 17).  It is noted that claim 18 was rejected as being obvious over any one of Jain et al. ‘869 or Jibelian ‘298 in view of Ito et al. ‘814 and applicant does not argue this combination.  It appears that any reference of claim 18 may have been omitted in the response.  It is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl